Title: From John Quincy Adams to Thomas Boylston Adams, 4 March 1812
From: Adams, John Quincy
To: Adams, Thomas Boylston



28.
St. Petersburg 4. March 1812.

I have not forgotten the engagement which I voluntarily undertook, at the beginning of the last year, not to suffer any month to pass over without writing at least once to you, and once to my Mother, and I am sufficiently sensible that in regard to yourself I have failed in the fulfillment of this promise; inasmuch as my last Letter to you bears date the 25th: of January—the last opportunity by a private hand of forwarding letters to Gothenburg was early in February, by which I wrote to my Mother—Since then, although I might have written to you, I could not have dispatched my Epistle; and even now, I know not when, or by whom this will be forwarded—If this cause be not sufficient for my excuse, I must recur to the other, that since the 11th: of August, six months and twenty two days, I have not received a line from you, and that your last letter that has come to hand is nine months, and two days old. That the length of this interval is not ascribable entirely to insuperable obstructions in the communication, appears from the Circumstance that I have received by two different conveyances, letters from my Mother, so long subsequent to yours, that her last received are dated the 15th. of November; and from her I have learnt that you had received many of my letters written to you last Summer—As you have not availed yourself of any one of the channels of communication that I had suggested to you for transmitting letters to me in the Winter; so at least if you have none of them have reached me, when my promise of writing monthly, pressed upon my mind at the close of last month, as a duty, the spirit of procrastination whispered to me that you had not seen fit to accept my proposition for your part; and that after a full year’s perseverance in advance, upon the confidence that you would accede to the agrement, without receiving even an acknowledgment of my letter containing my promise, I might fairly conclude that the arrangement had not suited your convenience and that I was absolved from the further adherence to my assumpsit.
I am not at all satisfied with this reasoning, nor should I have yielded to it so far as to have permitted the month of February to pass without writing to you, had the occasion presented itself of forwarding my letter—But resolving to allow no accumulation of materials for excuse and apology. I take one of the first days in March to perform the duty of February, and to tell you, what before this time it would not have been during the whole Winter in my power to say; that we are all well.
My Mothers last letter was so full of melancholy tidings, that it contributed to apologize for your not having written at the same time. The reluctance which we naturally feel to being the first Messenger of ill news, may have arrested your pen.—The hand of a friend however mitigates the violence of the shock, which such intelligence must give; and your Mother’s letter brought the most soothing tinctures to the wounds which it disclosed.
My wife has as your readily conceive been deeply affected the severe and multiplied strokes of Calamity which have befallen her family. Her own health, always delicate and infirm, suffers much from the severity of this climate, and has felt the affect of the distressing Events, at Washington, in the decease of her Sister and Mother following in so short a space of time one upon the other.—And by the loss of Mr. and Mrs. Cranch, and the removal of our children to Atkinson she has a new source of anxiety, upon her mind, in which I feel scarcely less concerned than herself.—I conclude, either that the increase of your own family, or the necessary avocations of your business have made it inconvenient to take my sons into your house; my Mother mentions that they were gone to Atkinson, but without adding the motives upon which that place was preferred.
My present instructions from the government are to remain here; and unless some other change should occur, they will fix us here for another Winter. I am rejoiced that the seat upon the Bench which had been assigned to me has been now allotted to another, but I sometimes regret the loss of the opportunity which it offered me to return home—As I could not avail myself of that opportunity last year, I should have been best satisfied to have returned during the present. The prospect of another Russian Winter, and especially of the state of things which may and probably will attend it is not pleasing—and I have written to request that at the utmost not more than one Winter further should be required of me, to stay here.—I shall not trouble you, with the particulars which make this so desirable to me, but in the management of my concerns committed to you, it may contribute to our accomodation if you concert your arrangements upon the calculation that we shall return in the Summer or Autumn of the next year.
All the information that we receive from the United States of a public Nature indicates a disposition and measures leading to War.—As far as these may conflict in preparation and in the raising of a force sufficient to give weight to our claims for right and redress of wrong, it gives me pleasure to see them.—But I cannot reconcile myself to the idea of a War from which we can in all probability derive no benefit, and which can only promote the purposes of France.—That it is forced upon us by the stupid obstinacy of the British Cabinet, thought sufficient for our justification; is not enough to remove my anxieties, or to gild the anticipation of our becoming once parties to a European War.
There is a great probability that the ensuing Summer, will exhibit a new aspect of alliances and of hostilities. War between France and Russia is generally expected here, and at Paris—Last year at this time it was likewise expected, but the Summer pass’d over without producing it. If it should actually break out this Spring, you will have heard of actual hostilities before you receive this letter.—Sweden has not yet reaped the advantages which she had promised herself from her new relations with France.—French troops have taken military possession of Swedish Pomerania, and a Count Löwenhielm, a son of the Minister whom we knew at the Hague is now here; upon a special Mission occasioned by that Event.—A Minister has also been appointed in Sweden to go to the United States.
Our affairs in France are said to be in a favourable situation. I hear that Mr. Barlow has already concluded an advantageous Treaty of Commerce—I have a letter from him dated early in January, mentioning that such a Treaty was in contemplation, but the particular Articles of it had not then been discussed.
We have had the mildest winter I ever knew at St. Petersburg—Its coldest weather has been within the course of the last week, and has not been more severe than I have experienced at Boston.
Remember me suitably to your family and my father’s and believe me to be ever affectionately yours.
